Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	Applicant is advised that should claim 25 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
4.	Claim 20 objected to because of the following informalities:  The phrase “…the current block is obtained from of a TSRC syntax…” contains typographical error.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 16-22 and 24-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashimoto et al. (US 2022/0224942) hereinafter “Hashimoto”.
As per claim 16,  Hashimoto discloses an image decoding method performed by a decoding apparatus (figs. 6-7), the method comprising: 
obtaining a transform skip enabled flag (sps_transform_skip_enabled_flag taught in fig. 13 and paragraph 0136; see also paragraph 0084); 
obtaining a transform skip residual coding (TSRC) disabled flag based on the transform skip enabled flag (slice_ts_residual_coding_disabled_flag is based on sps_transform_skip_enabled_flag as taught in fig. 13 and paragraph 0136; see also paragraph 0084); 
obtaining prediction related information for a current block (paragraph 0093, The CU decoder 3022 decodes CU information, prediction information); 
deriving a prediction sample of the current block based on the prediction related information (paragraph 0095, The prediction image generation unit 308 generates a prediction image, based on the prediction information for each block included in a target CU); 
obtaining, based on the TSRC disabled flag, residual information for the current block (fig. 8; paragraphs 0102-0103, the TSRC unit 30242 is a processing unit deriving a prediction error in the transform skip mode), 
deriving a residual sample of the current block based on the residual information (fig. 6; paragraph 0084, a prediction error used to generate a difference image); and 
generating a reconstructed picture based on the prediction sample and the residual sample (paragraph 0097; The addition unit 312 adds the prediction image supplied by the prediction image generation unit 308 and the prediction error supplied by the inverse quantization and inverse transform processing unit 311, to generate the decoded image of the target CU), 
wherein the transform skip enabled flag is information for whether transform skip is enabled (paragraph 0104),
wherein the TSRC disabled flag is information for whether TSRC is used (paragraph 0103), and
wherein the TSRC disabled flag is obtained from a bitstream in response to a value of the transform skip enabled flag being equal to 1 (fig. 13; paragraph 0136).  
As per claim 17,  Hashimoto discloses the image decoding method of claim 16, wherein, in response to a value of the transform skip enabled flag being equal to 0, the TSRC disabled flag is not obtained from the bitstream and a value of the TSRC disabled flag is derived as 0 (paragraphs 0133 and 0136, in a case that the non-use of the transform skip mode in the SPS is signalled, the TSRC mode is not used… In a case that slice_ts_residual_coding_disabled_flag is not signalled, the flag is inferred to be 0; see also claim 1).  
As per claim 18,  Hashimoto discloses the image decoding method of claim 16, wherein the residual information for the current block is obtained from a regular residual coding (RRC) syntax in response to a value of the TSRC disabled flag being equal to 1 (paragraph 0133).  
As per claim 19,  Hashimoto discloses the image decoding method of claim 18, wherein a transform skip flag for whether the transform skip is applied to the current block is obtained from the bitstream in response to the value of the transform skip enabled flag being equal to 1 (paragraph 0104,  sps_transform_skip_enabled_flag in FIG. 9(a) is a flag indicating whether transform_skip_flag is signalled in each TU. sps_transform_skip_enabled_flag=1 indicates that transform_skip_flag is signalled in each TU).  
As per claim 20,  Hashimoto discloses the image decoding method of claim 18, wherein the residual information for the current block is obtained from of a TSRC syntax in response to the value of the TSRC disabled flag being equal to 0 (paragraph 0133, slice_ts_residual_coding_disabled_flag indicates whether residual_ts_coding ( ) corresponding to the TSRC mode is used to decode the prediction error in the block (transform skip block) to which the transform skip is applied in the current slice…slice_ts_residual_coding_disabled_flag=0 indicates that residual_ts_coding( ) is used to parse the prediction error in the transform skip block. In a case that slice_ts_residual_coding_disabled_flag is not signalled, the flag is inferred to be 0).  
As per claim 21,  Hashimoto discloses the image decoding method of claim 16, further comprising obtaining a dependent quantization enabled flag, wherein the dependent quantization enabled flag is a flag for whether dependent quantization is enabled (paragraph 0011, ph_dep_quant_enabled_flag indicating whether dependent quantization is enabled), and wherein the TSRC disabled flag is obtained, from the bitstream, based on the transform skip enabled flag (paragraph 0136) and the dependent quantization enabled flag (paragraph 0012).  
As per claim 22,  Hashimoto discloses the image decoding method of claim 21, wherein, in response to a value of the dependent quantization enabled flag being equal to 0 (paragraph 0012) and the value of the transform skip enabled flag being equal to 1, the TSRC disabled flag is obtained from the bitstream (paragraph 0136).  
As per claim 24,  Hashimoto discloses the image decoding method of claim 16, wherein the transform skip enabled flag is signaled through a sequence parameter set (SPS) syntax, and wherein the TSRC disabled flag is signaled through a slice header syntax (fig. 13).
As per claim 25,  Hashimoto discloses an image encoding method performed by an encoding apparatus (fig. 17), the method comprising: 
deriving a prediction sample of a current block based on inter prediction or intra prediction (fig. 17; paragraph 0155); 
deriving a residual sample of the current block based on the prediction sample (fig. 17; paragraph 0152, The subtraction unit 102 subtracts a pixel value of the prediction image of a block input from the prediction image generation unit 101 from a pixel value of the image T to generate a prediction error); 
encoding prediction related information for the current block (paragraph 0156); 
encoding a transform skip enabled flag for whether transform skip is enabled and a transform skip residual coding (TSRC) disabled flag for whether TSRC is used (see fig. 13, wherein the syntax elements are part of the coding stream Te as taught in paragraph 0084);
encoding, based on the TSRC disabled flag, residual information for the residual sample (fig. 17 and paragraph 0102); and 
generating a bitstream including the prediction related information (paragraph 0156), the transform skip enabled flag, the TSRC disabled flag (see fig. 13; wherein the syntax elements are part of the coding stream Te as taught in paragraph 0084), and the residual information (see fig. 17), 
wherein the TSRC disabled flag is encoded in response to a value of the transform skip enabled flag being equal to 1 (see fig. 13; paragraph 0153).  
As per claims 26-27, arguments analogous to those applied for claims 17-18 are applicable for claims 26-27.  
As per claim 28, arguments analogous to those applied for claim 20 are applicable for claim 28.  
As per claims 29-30, arguments analogous to those applied for claims 24-25 are applicable for claims 29-30.  
As per claim 31, arguments analogous to those applied for claim 25 are applicable for claim 31.  



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2022/0224942).
As per claim 23,  Hashimoto discloses the image decoding method of claim 21; however, Hashimoto does not explicitly disclose wherein the dependent quantization enabled flag is signaled through a slice header syntax.
Hashimoto discloses wherein the dependent quantization enabled flag is signaled through a…header syntax (paragraph 0013,  a header decoder configured to decode, from coded data, a flag ph_dep_quant_enabled_flag indicating whether dependent quantization is enabled); in addition, Hashimoto discloses in paragraph 0081 that the header decoder 3020 decodes the parameter set information such as VPS, SPS, or PPS, and a slice header (slice information) from the coded data.
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify Hashimoto system by signaling the dependent quantization enabled flag in a slice header syntax.  It is a matter of design choice for an inventor to choose from the known headers where to signal the parameter set information for the intended purpose of the invention.       

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (WO 2021/136789; US 2021/0112279)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached M-F 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482